Name: 97/175/EC: Commission Decision of 18 December 1996 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in certain Member States and regions of Member States (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 1997-03-14

 Avis juridique important|31997D017597/175/EC: Commission Decision of 18 December 1996 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in certain Member States and regions of Member States (Text with EEA relevance) Official Journal L 073 , 14/03/1997 P. 0016 - 0018COMMISSION DECISION of 18 December 1996 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in certain Member States and regions of Member States (Text with EEA relevance) (97/175/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Council Directive 95/25/EC (2), and in particular Article 3 (13) thereof;Whereas more than 99,8 % of bovine herds in the Member States and regions mentioned in the Annexes have been declared officially brucellosis free within the meaning of Article 2 (e) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years; whereas no case of abortion due to a brucella infection has been recorded for at least three years;Whereas in order to maintain the qualification of officially brucellosis free it is necessary to lay down control measures ensuring its efficiency and which are adapted to the special health situation of bovine herds in those Member States and regions mentioned in the Annexes;Whereas in order to consolidate and simplify the situation pertaining to this matter, a number of previous Commission Decisions must be withdrawn;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States and regions referred to respectively in Annexes I and II satisfy the conditions laid down in Directive 64/432/EEC, Article 3 (13), in so far as that at least 99,8 % of the bovine herds have been declared officially brucellosis free within the meaning of Article 2 (e) of Directive 64/432/EEC for at least 10 years and where no case of abortion due to a brucella infection has been recorded for at least three years.Article 2 All of the bovine herds situated in the Member States and regions referred to respectively in Annexes I and II are recognized as officially free of brucellosis providing, at least, the conditions laid down in Articles 3, 4 and 5 continue to be fulfilled.Article 3 1. An identification system making it possible to trace, for each bovine animal, the herds of origin and transit shall be set up.2. All cases and suspected cases of brucellosis must be notified to the competent authorities who will arrange for an official investigation to include serological testing according to a method laid down in Annex C of Directive 64/432/EEC.3. When investigating abortions, which are suspected to be due to brucella infection, appropriate samples must be taken for microbiological examination. Ideally, in such cases, sampling for serological testing should be carried out not less than 14 days after abortion.4. When an animal is suspected of being infected with brucellosis, it must be placed in strict isolation and the officially brucellosis-free status of the herd shall be suspended pending resolution of the animal's health status.5. If the suspicion of brucellosis is confirmed, either by serological tests or by clinical or laboratory examination, the officially brucellosis free status of the herd of origin and transit shall be withdrawn.Article 4 The status of official brucellosis freedom shall remain withdrawn until such time as:- all the animals that have been deemed to be infected have been removed from the herd,- the premises and utensils have been disinfected,- all the remaining bovine animals over twelve months of age have reacted negatively to at least two official tests in accordance with Annex C of Directive 64/432/EEC, the first one being carried out at least one month after the infected animal(s) has left the herd and the second one at least three months after the first.Article 5 Details of any breakdown herds, as well as an epidemiological report, shall be communicated to the Commission without delay, it is being understood that a 'breakdown herd` means a herd of origin or transit which is deemed to be infected with brucellosis.Article 6 Commission Decisions 79/837/EEC (3), 80/775/EEC (4), 94/960/EC (5) and 95/74/EC (6) are hereby withdrawn.Article 7 This Decision shall apply from 1 January 1997.Article 8 This Decision is addressed to the Member States.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 243, 11. 10. 1995, p. 16.(3) OJ No L 257, 12. 10. 1979, p. 46.(4) OJ No L 224, 27. 8. 1980, p. 14.(5) OJ No L 371, 31. 12. 1994, p. 25.(6) OJ No L 60, 18. 3. 1995, p. 29.ANNEX I Member State- Denmark- Finland- Sweden- GermanyANNEX II Regions of Member States- Great Britain